Citation Nr: 1640717	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  02-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include as secondary to service-connected skin disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from April 1975 to February 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico that declined to reopen a claim for service connection for a nervous condition. 

In November 2003, the Board reopened the claim and remanded for additional development including a VA examination.  When the case was returned to the Board, it was referred for an independent medical expert opinion, which was obtained and is now of record.

In March 2008, the Board denied entitlement to service connection for an acquired psychiatric disorder on the merits.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).

In April 2009, the Court vacated the decision and remanded the appeal for compliance with a Joint Motion for Remand for further action to include development of additional evidence and translation of specified documents in the claims file written in a language other than English.

In October 2009, the Board remanded the claim to obtain translations and consideration of new evidence added to the file since review by the Court.  

The Veteran was previously represented by an attorney before the Court and the Board with limitation of representation to the claim for service connection for an acquired psychiatric disorder.  In October 2015, the Veteran appointed the Veterans Service Organization captioned above as representative without limitation.  In a May 2016 memorandum, the Veteran revoked the attorney's representation authority.   Therefore, the Board will recognize the representative captioned above. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In March 2016, the RO returned the appeal to the Board.  In April 2016, the Veteran's representative noted that the Veteran intended to file for additional unspecified benefits.   In July 2016, the RO received the Veteran's Fully Developed Claim for service connection for an acquired psychiatric disorder to include as secondary to service-connected seborrheic keratoses and flat warts of the hands.  In October 2016, the RO directed additional development including a VA mental health examination to address the issue of service connection on a secondary basis. 

The Board is required to weigh all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009).
A remand is necessary for the RO to complete the ordered development and readjudicate the claim to include consideration of all alternative theories of entitlement. 

Accordingly, the case is REMANDED for the following action:

Complete all ordered and necessary evidentiary development and readjudicate the claim for service connection for an acquired psychiatric disorder on a direct, presumptive, and secondary basis.  If the benefit sought is not granted, issue the Veteran a supplemental statement of the case with an appropriate opportunity to respond.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




